Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because Fig. 1 label “14c” should be “14b” to be in agreement with the specification, and Fig. 15, “t100”, “t101” and “t102” should be “t200”, “t201” and “t202” to be in agreement with the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:  Line 4, “threshold vale” should be “threshold value”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first voltage" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the external power supply" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the first voltage" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the first voltage" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Prosecution on the Merits is Closed
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-20 are allowable over the art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,150,170.  The claims comprise a novel configuration and circuitry of utilizing a high voltage capacitor configured in series with the traction battery of an electric vehicle to allow a traction battery of an electrical vehicle to be charged from a charging station where the vehicle traction battery has a rated voltage lower than the predetermined lower limit voltage of the charging station.
Regarding Claim 1: Though the prior art discloses a vehicle power supply system with a high voltage capacitor in series with the electric vehicle traction battery configured to be charged by an electric vehicle charging station, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
an electric vehicle (EV) charging station that performs charging with a voltage equal to or more than a predetermined lower limit voltage, the vehicle power supply system comprising:
a battery having a rated voltage lower than the lower limit voltage;
a capacitor electrically connected in series to the battery, wherein a sum of the rated voltage of the battery and a rated voltage of the capacitor is greater than the first voltage;
an interface configured to receive electric power from the EV charging station; and
circuitry configured to
receive electric power from the EV charging station; and 
charge the battery and the capacitor using the received electric power. 
Regarding Claim 19: Though the prior art discloses a vehicle with a high voltage capacitor in series with the electric vehicle traction battery configured to be charged by an electric vehicle charging station, it fails to teach or suggest the aforementioned limitations of claim 19, and further including the combination of:
an electric vehicle (EV) charging station that performs charging with a voltage equal to or more than a predetermined lower limit voltage, the vehicle comprising:
a driving motor configured to generate driving force to be applied to a plurality of wheels of the vehicle;
a battery having a rated voltage lower than the lower limit voltage and configured to provide power to the driving motor;
a capacitor electrically connected in series to the battery, wherein a sum of the rated voltage of the battery and a rated voltage of the capacitor is greater than the first voltage;
an interface configured to receive electric power from the EV charging station; and
circuitry configured to
receive electric power from the EV charging station; and
charge the battery and the capacitor using the received electric power.
Regarding Claim 20: Though the prior art discloses a vehicle power supply system with a high voltage capacitor in series with the electric vehicle traction battery configured to be charged by an electric vehicle charging station, it fails to teach or suggest the aforementioned limitations of claim 20, and further including the combination of:
an electric vehicle (EV) charging station that performs charging with a voltage equal to or more than a predetermined lower limit voltage, the vehicle power supply system comprising:
a battery having a rated voltage lower than the lower limit voltage;
a capacitor electrically connected in series to the battery, wherein a sum of the rated voltage of the battery and a rated voltage of the capacitor is greater than the first voltage;
an interface configured to receive electric power from the EV charging station; and
means for receiving electric power from the EV charging station, and charging the battery and the capacitor using the received electric power.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Handa et al. U.S. PGPub 2010/0231178 teaches a power supply device with a battery and high-voltage capacitor in series with switching configurations to transfer energy.
Lei U.S. PGPub 2017/0368957 teaches a power supply device with a battery and high-voltage capacitor in series with multiple charging paths.
Iwata et al. U.S. Patent 6,989,653 teaches a battery power circuit for an automobile with a battery and high-voltage capacitor in series with a bidirectional DC/DC converter between.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859